UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22066 Cornerstone Progressive Return Fund (Exact name of registrant as specified in charter) 200A Executive DriveEdgewood, New York (Address of principal executive offices) (Zip code) Frank J. Maresca AST Fund Solutions, LLC200A Executive Drive Edgewood, NY 11717 (Name and address of agent for service) Registrant's telephone number, including area code:(866) 668-6558 Date of fiscal year end: December 31 Date of reporting period: March 31, 2013 Item 1.Schedule of Investments. CORNERSTONE PROGRESSIVE RETURN FUND SCHEDULE OF INVESTMENTS - MARCH 31, 2013 (Unaudited) Description No. of Shares Value EQUITY SECURITIES - 98.57% CLOSED-END FUNDS - 88.44% CONVERTIBLE SECURITIES - 1.81% Advent Claymore Global Convertible Securities and Income Fund II $ AllianzGI Equity & Convertible Income Fund Putnam High Income Securities Fund CORE - 4.43% Adams Express Company (The) Advent/Claymore Enhanced Growth & Income Fund General American Investors Company, Inc. Guggenheim Equal Weight Enhanced Equity Income Fund Royce Micro-Cap Trust, Inc. Royce Value Trust, Inc. Tri-Continental Corporation Zweig Fund, Inc. (The) CORPORATE DEBT INVESTMENT GRADE-LEVERAGED - 3.00% BlackRock Income Opportunity Trust, Inc. Western Asset/Claymore Inflation-Linked Opportunities &Income Fund Western Asset/Claymore Inflation-Linked Securities & Income Fund CORPORATE DEBT INVESTMENT GRADE-RATED - 2.63% AllianceBernstein Income Fund, Inc. BlackRock Credit Allocation Income Trust Cutwater Select Income Fund Federated Enhanced Treasury Income Fund Invesco Van Kampen Bond Fund Morgan Stanley Income Securities Inc. Transamerica Income Shares, Inc. Western Asset Income Fund DEVELOPED MARKET - 1.47% Aberdeen Israel Fund, Inc. Morgan Stanley Asia-Pacific Fund, Inc. New Germany Fund, Inc. (The) Singapore Fund, Inc. (The) Swiss Helvetia Fund, Inc. (The) EMERGING MARKETS - 6.02% Aberdeen Emerging Markets Smaller Company Opportunities Fund, Inc. Central Europe and Russia Fund, Inc. (The) India Fund, Inc. (The) Latin American Discovery Fund, Inc. (The) Morgan Stanley India Investment Fund, Inc. * Templeton Russia and East European Fund, Inc. Turkish Investment Fund, Inc. (The) See accompanying notes to schedule of investments. CORNERSTONE PROGRESSIVE RETURN FUND SCHEDULE OF INVESTMENTS - MARCH 31, 2013 (Unaudited) (Continued) Description No. of Shares Value EMERGING MARKETS DEBT - 2.55% Morgan Stanley Emerging Markets Domestic Debt Fund, Inc. $ FLEXIBLE INCOME - 1.62% Putnam Master Intermediate Income Trust Putnam Premier Income Trust GENERAL & INSURED LEVERAGED - 12.87% Eaton Vance Municipal Bond Fund II Eaton Vance National Municipal Opportunities Trust Invesco Municipal Opportunity Trust Invesco Quality Municipal Income Trust Invesco Value Municipal Income Trust MFS Investment Grade Municipal Trust Nuveen Dividend Advantage Municipal Fund 2 Nuveen Dividend Advantage Municipal Fund 3 Nuveen Dividend Advantage Municipal Income Fund Nuveen Municipal Advantage Fund, Inc. Nuveen Municipal Market Opportunity Fund, Inc. Nuveen Performance Plus Municipal Fund, Inc. Nuveen Premier Municipal Opportunity Fund, Inc. Nuveen Quality Income Municipal Fund, Inc. Nuveen Select Quality Municipal Fund, Inc. Putnam Municipal Opportunities Trust Invesco Municipal Trust GENERAL BOND - 1.30% Nuveen Build America Bond Fund Nuveen Build America Bond Opportunity Fund GLOBAL - 9.11% Alpine Global Dynamic Dividend Fund Alpine Total Dynamic Dividend Fund BlackRock S&P Quality Rankings Global Equity Managed Trust Clough Global Allocation Fund Delaware Enhanced Global Dividend and Income Fund GDL Fund (The) Lazard Global Total Return & Income Fund, Inc. Nuveen Global Value Opportunities Fund Virtus Total Return Fund GLOBAL INCOME - 2.54% Nuveen Multi-Currency Short-Term Government Income Fund HIGH CURRENT YIELD (LEVERAGED) - 3.72% BlackRock Corporate High Yield Fund III, Inc. BlackRock Corporate High Yield Fund V, Inc. DWS High Income Opportunities Fund, Inc. First Trust Strategic High Income Fund II See accompanying notes to schedule of investments. CORNERSTONE PROGRESSIVE RETURN FUND SCHEDULE OF INVESTMENTS - MARCH 31, 2013 (Unaudited) (Continued) Description No. of Shares Value Franklin Universal Trust $ Neuberger Berman High Yield Strategies Fund Inc. HIGH YIELD - 1.59% First Trust High Income Long/Short Fund HIGH YIELD MUNICIPAL DEBT - 0.07% Invesco Municipal Income Opportunities Trust Western Asset Municipal High Income Fund Inc. INCOME & PREFERRED STOCK - 4.58% John Hancock Premium Dividend Fund Nuveen Quality Preferred Income Fund 2 Nuveen Quality Preferred Income Fund 3 Zweig Total Return Fund, Inc. (The) OPTION ARBITRAGE/OPTIONS STRATEGIES - 16.03% AllianzGI International & Premium Strategy Fund AllianzGI NFJ Dividend, Interest & Premium Strategy Fund BlackRock Enhanced Capital & Income Fund, Inc. BlackRock Enhanced Equity Dividend Trust BlackRock Global Opportunities Equity Trust BlackRock International Growth and Income Trust Eaton Vance Enhanced Equity Income Fund ING Global Equity Dividend and Premium Opportunity Fund PACIFIC EX JAPAN - 1.71% Asia Pacific Fund, Inc. (The) * China Fund, Inc. (The) Taiwan Fund, Inc. * Thai Fund, Inc. (The) REAL ESTATE - 0.71% Cohen & Steers Quality Income Realty Fund, Inc. Neuberger Berman Real Estate Securities Income Fund Inc. RMR Asia Pacific Real Estate Fund 1 19 SECTOR EQUITY - 8.94% BlackRock EcoSolutions Investment Trust BlackRock Energy and Resources Trust BlackRock Real Asset Equity Trust BlackRock Utility and Infrastructure Trust Petroleum & Resources Corporation Reaves Utility Income Fund Wells Fargo Utilities and High Income Fund U.S. MORTGAGE - 1.74% BlackRock Income Trust, Inc. First Trust Mortgage Income Fund See accompanying notes to schedule of investments. CORNERSTONE PROGRESSIVE RETURN FUND SCHEDULE OF INVESTMENTS - MARCH 31, 2013 (Unaudited) (Continued) Description No. of Shares Value TOTAL CLOSED-END FUNDS $ EXCHANGE-TRADED FUNDS - 3.27% iShares Core S&P 500 ETF SPDR S&P rust TOTAL EXCHANGE-TRADED FUNDS CONSUMER DISCRETIONARY - 0.91% Comcast Corporation - Class A DIRECTV * Harley-Davidson, Inc. Macy's, Inc. Time Warner Cable, Inc. Walt Disney Company (The) CONSUMER STAPLES - 0.64% CVS Caremark Corporation Wal-Mart Stores, Inc. ENERGY - 0.32% ConocoPhillips Phillips 66 FINANCIALS - 1.01% Allstate Corporation (The) Discover Financial Services JPMorgan Chase & Co. Marsh & McLennan Companies, Inc. MetLife, Inc. Morgan Stanley Wells Fargo & Company HEALTH CARE - 0.53% Abbott Laboratories AbbVie Inc. Amgen Inc. INDUSTRIALS - 0.41% 3M Company Union Pacific Corporation INFORMATION TECHNOLOGY - 2.32% Apple Inc. International Business Machines Corporation Oracle Corporation MATERIALS - 0.18% Monsanto Company See accompanying notes to schedule of investments. CORNERSTONE PROGRESSIVE RETURN FUND SCHEDULE OF INVESTMENTS - MARCH 31, 2013 (Unaudited)(Concluded) Description No. of Shares Value TELECOMMUNICATION SERVICES - 0.35% AT&T, Inc. $ Verizon Communications, Inc. UTILITIES - 0.19% NextEra Energy, Inc. TOTAL EQUITY SECURITIES (cost - $113,546,780) SHORT-TERM INVESTMENTS - 0.69% MONEY MARKET FUNDS - 0.69% Fidelity Institutional Money Market Government Portfolio - Class I, 0.01%^ (cost - $823,533) TOTAL INVESTMENTS - 99.26% (cost - $114,370,313) OTHER ASSETS IN EXCESS OF LIABILITIES - 0.74% NET ASSETS - 100.00% $ * Non-income producing security. ^ The rate shown is the 7-day effective yield as of March 31, 2013. See accompanying notes to schedule of investments. CORNERSTONE PROGRESSIVE RETURN FUND NOTES TO SCHEDULE OF INVESTMENTS MARCH 31, 2013 (UNUAUDITED) Federal Income Tax Cost: The following information is computed on a tax basis for each item as of March31,2013: Cost of portfolio investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ The difference between the federal income tax cost of portfolio investments and the Schedule of Investments cost for the Fund is due to certain timing differences in the recognition of capital gains or losses under income tax regulations and generally accepted accounting principles. These "book/tax" differences are temporary in nature and are due to the tax deferral of losses on wash sales. As required by the Fair Value Measurement and Disclosures Topic of the Financial Accounting Standards Board ("FASB") Accounting Standards Codification, the Fund has performed an analysis of all assets and liabilities measured at fair value to determine the significance and character of all inputs to their fair value determination. The fair value hierarchy prioritizes the inputs to valuation techniques used to measure fair value into the following three broad categories. ·Level 1 - quoted unadjusted prices for identical instruments in active markets to which the Fund has access at the date of measurement. ·Level 2 - quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets. Level 2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. ·Level 3 - model derived valuations in which one or more significant inputs or significant value drivers are unobservable. Unobservable inputs are those inputs that reflect the Fund's own assumptions that market participants would use to price the asset or liability based on the best available information. The following is a summary of the inputs used as of March 31, 2013 in valuing the Fund's investments carried at value: VALUATION INPUTS INVESTMENTS IN SECURITIES OTHER FINANCIAL INSTRUMENTS* Level 1 – Quoted Prices Equity Investments $ $
